Case 2:20-cv-01434-JS-AYS Document 5 Filed 05/06/20 Page 1 of 3 PageID #: 18



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
MOISE GRANDOIT,

                        Plaintiff,
                                                         ORDER
            -against-                                    20-CV-1434(JS)(AYS)

DAVID A. MORRIS, STEPHEN R. HELLMAN,
KERRI N. LECHTRECKER, THERESA WHELAN,
MICHAEL WILLIAMS,

                    Defendants.
--------------------------------------X
APPEARANCES
For Plaintiff:      Moise Grandoit, pro se
                    677 Essex Street
                    Part 1L
                    Brooklyn, NY 11208-4407

For Defendants:         No appearances.

SEYBERT, District Judge:

            On March 13, 2020, pro se plaintiff Moise Grandoit

(“Plaintiff”) filed a Complaint against Judge David A. Morris,

Stephen R. Hellman, Esq., Judge Kerri N. Lechtrecker, Supervising

Judge     Theresa    Whelan,    and    Chief     Clerk     Michael      Williams

(collectively,      “Defendants”)     together   with     an   application   to

proceed in forma pauperis.            For the reasons that follow, the

application    to   proceed    in   forma   pauperis      is   DENIED   WITHOUT

PREJUDICE and with leave to renew upon completion of the AO 239 in

forma pauperis application form. Alternatively, Plaintiff may

remit the $400.00 filing fee.1


1   Once paid, there are no refunds of the filing fee regardless of
Case 2:20-cv-01434-JS-AYS Document 5 Filed 05/06/20 Page 2 of 3 PageID #: 19



           On the in forma pauperis application, Plaintiff has

written 0.00 as the amount of wages he receives and reports that

he has not received any money from any source within the last

twelve (12) months, with the exception of an undisclosed amount he

received from a “friend” who “from time to time . . . help[s] me.”

(See IFP Mot., D.E. 2, ¶¶ 2-3.)          Although the form requires that

“the amount received and what you expect to receive in the future”

be provided, Plaintiff has not included such information.              (IFP

Mot. at 1.)    Plaintiff avers that he has $6.00 in cash or in a

checking or savings account and he reports no regular monthly

expenses, including housing, transportation, or utilities even

though he provides a residential address.          (IFP Mot., ¶¶ 4-6.)    In

response to the question on the form that calls for the description

of “[a]ny debts or financial obligations (describe the amounts

owed and to whom they are payable)”, Plaintiff wrote “there is

non[e]”.   (IFP Mot. ¶ 8.)

           Thus,   because    the   vague    and    incomplete   responses

provided by Plaintiff on the in forma pauperis application do not



the outcome of the case. Accordingly, Plaintiff is encouraged
to review the substance of his claims and to consider whether
this Court may be divested of subject matter jurisdiction to
adjudicate his claims arising from an underlying child custody
case. In addition, because Plaintiff also alleges that his
claims are brought pursuant to, inter alia, various sections of
Title 18, Plaintiff is encouraged to review whether such
statutes provide a private right of action.

                                     2
Case 2:20-cv-01434-JS-AYS Document 5 Filed 05/06/20 Page 3 of 3 PageID #: 20



permit the Court to conclude that Plaintiff is qualified to proceed

in   forma    pauperis,    Plaintiff’s       application    is   DENIED   WITHOUT

PREJUDICE to a renewal thereof upon completion of the AO 239 in

forma pauperis application form annexed to this Order.                 Under the

circumstances, Plaintiff can best set forth his current financial

position on the long form in forma pauperis application (AO 239).

Plaintiff is directed to either remit the $400.00 filing fee or

complete and return the enclosed in forma pauperis application

within fourteen (14) days from the date of this Order.                 Plaintiff

is cautioned that a failure to timely comply with this Order will

lead to the dismissal of the Complaint without prejudice and

judgment will enter.

              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.       See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

              The Clerk of Court is directed to mail a copy of this

Order   and    the   AO   239   in   forma    pauperis   application      form   to

Plaintiff at his last known address.

                                              SO ORDERED.


Dated: May   5 , 2020                          /s/ JOANNA SEYBERT
       Central Islip, New York                Joanna Seybert, U.S.D.J.

                                        3
